*330On Petition to1 Reheab,
Buenett, Justice.
A courteous, dignified and respectful petition to reliear has been filed herein. This petition is purely a reargument of matters heretofore ably argued. There are no new authorities cited.' This Court, individually and collectively, has heretofore given all these questions our most earnest and sincere thoughts. We arrived at our conclusions as expressed in the respective opinions after much thought and inter-conference discussion. The majority sees no reason to change.
Upon reconsideration and further thought the majority of this Court hold that the rule of law expressed in the majority opinion should be the law of Tennessee and not just applicable to the facts of the instant case. We feel that justice, right and equity demand this conclusion.
The petition to rehear will be denied. The original opinion will be-enlarged as indicated in the second paragraph herein.